                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


WILLIAM KIMBLE, JR.,                                  )
                                                      )
                          Petitioner,                 )
                                                      )
                     v.                               )      1:19CV338
                                                      )
ERIK A. HOOKS,                                        )
                                                      )
                       Respondent.                    )


                                            ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on July 8, 2019, was served on the parties in this

action. (ECF Nos. 5, 6.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that the Petition and Amended Petition is

DISMISSED for failure to apply to the United State Court of Appeals for the Fourth Circuit

for an order authorizing this district court to consider the current Petition and Amended

Petition as is required by 28 U.S.C. § 2244.

       This, the 15th day of August 2019.

                                               /s/ Loretta C. Biggs
                                               United States District Judge
